Interim Decision #2128

MATTER OF PAYAN
In Deportation Proceedings
A-12618819

Decided by Board March 3, 1972
(1) An ex parts statement of a Government witness is not, for lack of cross–

examination, precluded from meeting the test of clear, convincing and unequivocal evidence as enunciated in Woodby v. I. & N. 8., 385 U.S. 276 (1966), where
full opportunity to take depositions was afforded but declined.
(2) Where evidence contained in the record of her conviction of conspiring to aid
and assist aliens, coupled with evidence developed during the deportation
hearing (indicating the ongoing conspiracy), establishes that the brief absence
in Mexico on April 26, 1966, of respondent, a permanent resident alien, was for
a purpose in contravention of the immigration laws, such departure does not
come within the ambit, of Rosenberg v. Flenti, 374 US_ 499 (1M), and upon
return to the United States she made an "entry" on which to predieate
deportability under section 241(a)(13) of the Immigration and Nationality Act.
CHARGES:
Order: Act of 1952—Section 241(aX13) [8 U.S.C. 1251(a)(13)j—Prior to entry
assisted alien to enter the United States illegally.
Section 241(a)(13) [8 U.S.C. 1251(aX13)1--Within five ears
of entry assisted alien to enter the United States
illegally.
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Jack Wasserman, Esquire

Irving A. Appleman

Warner Building
Washington, D. C. 20004
(Brief filed)

Appellate Trial Attorney
(Brief filed)

Counsel of Record:
Manuel Lopez, Esquire
1725 West Beverly Boulevard
Los Angeles, California 90026

The respondent, a married female alien, 49 years of age, a native
and citizen of Mexico, has been found deportable under section
241(aX13) in that prior to her entry and within five years after entry,
she knowingly and for gain, encouraged, induced, assisted, abetted,
or aided two other aliens to enter or to try to enter the United States
in violation of law. She appeals from an order entered by the special
58

Interim Decision #2128
inquiry officer directing her deportation to Mexico on the charges
stated in the order to show cause. Exceptions have been taken to the
finding of deportability.
The respondent was admitted to the United States for permanent residence at the port of San Ysidro, California on July 8, 1961.
She was readmitted as a returning resident alien at the same port
on or about April 26, 1966. The respondent admits allegations 1
through 5 which are concerned with alienage, her nationality and
her entries in 1961 and 1966. She denies allegations 6 through 18
which are concerned with the charges that during December of
1965 and February of 1966, she "knowingly and for gain, encouraged, induced, assisted, abetted, or aided" two Mexican aliens to
enter or try to enter the United States in violation of law.
The respondent was convicted in the United States District
Court for the Southern District of California on June 3, 1968 "upon
a finding of guilty" of the offense of conspiring to "defraud the
United States of and concerning its governmental function and
right of administering the Immigration Law," 18 U.S.C. 371, in
that she did "wilfully, knowingly and unlawfully obtain an immigrant visa" for unindicted co-conspirators Benjamin NaranjoPerez and Jesus Gomez -Ramirez" by means of false, fraudulent.
and misleading misrepresentations" in violation of 18 U.S.C. 1546.
Count 5 of the indictment relates to unindicted co-conspirator
Benjamin Naranjo -Perez, a Mexican national mentioned in allegations 13 through 18 of the Order to Show Cause. Count 6 of the
indictment relates to unindicted co-conspirator Jesus GomezRamirez, a Mexican national mentioned in allegations 6 through
12 of the order to show cause. The objects of the conspiracy and
the overt acts alleged to effect the conspiracy charge the respondent with arranging sham marriages between the subject aliens
and citizens of the United States for a substantial fee and for the

sole purpose of obtaining for the aliens an immigrant visa for
entry into the United States to join their alleged citizen spouses.
Among the overt acts alleged in both counts 5 and 6 are the
payment of money to the respondent by the aliens and the
delivery of spurious documents for presentation by the aliens to
the United States consul.
The evidence of record has been fully discussed in the opinion of
the special inquiry officer. The Government presented as witnesses an investigator of the Immigration and Naturalization
Service who prepared the exhaustive report entered as Exhibit 7
and Jesus Gomez-Ramirez, a Mexican national and the unindicted
co-conspirator referred to in count 6 of the indictment entered as
Exhibit 4. The investigator testified that he was present during
the trial of the respondent in the United States District Court and
59

Interim Decision #2128
at the pretrial interrogation of the co-conspirators Benjamin
Naranjo-Perez and Jesus Gomez-Ramirez by the Assistant
United States Attorney. He. stated that the testimony of both
conspirators was substantially the same as their sworn statements entered as Exhibits 5 and 6 in the record (pp. 23 and 24).
The investigator further testified that he took the sworn statement from the respondent which is attached to Exhibit 7 as part
B, and dated October 17, 1966. The respondent in her statement
testified that she had never "assisted citizens of Mexico in obtaining visas"; that she does not know whether the alien Benjamin
Naranjo-Perez obtained or is attempting to obtain a visa to enter
the United States; that she knows Benjamin Naranjo-Perez
because "I have loaned him money in Mexico"; and that the last
time she was in Mexico, April 26, 1966, she remained in Tijuana
"about two or three hours" (Ex. 7, part B, pp. 9-10 and 12).
A summary of the testimony of the witness Jesus GomezRamirez at the hearing and in his statement is as follows: He first
met the respondent in Tijuana, Mexico through a taxi cab driver
who told him about a lady who could arrange immigration documents for entry into the United States. The cab driver took him to
the respondent who agreed to obtain the required documents for
the sum of $450 and he paid her $40 with the understanding that
additional money would be paid when she delivered the required
documents. Thereafter, the respondent delivered to him a birth
certificate for one Ysaura 0. Perez, born in Watts, California on
August 9, 1935, a marriage certificate from the State of Guanajuato showing his marriage to Ysauro Perez-Orasco in Penjamo,
Mexico on February 4, 1965, an affidavit of support allegedly
signed by Ysauro Perez and an offer of employment in the United
States.
An immigrant visa based on the spurious documents was issued
to the witness by the consul at Hermosilla, Mexico on October 18,
1966. When the witness presented the visa for entry at San Luis,
Arizona on October 21, 1966, he was told by the immigration officer

that it would be necessary for his citizen wife to appear with him.
Unable to present his citizen wife, the witness called the respondent on two occasions and was finally told not to call anymore (pp.
76, 78 and 84). He then returned to the border and told the
immigration officer that he could not present his citizen wife
because he "did not know her" (p. 81). He also informed the
immigration officer that he had paid the respondent to obtain the
required documents for his immigrant visa (p. 86). The witness
Jesus Gomez Ramirez identified the respondent as the woman he
saw in Tijuana, 11/lexica when he was "brought" to the house by
the taxi driver (p. 96) and .to whom he paid some $350 for the
60

Interim Decision #2128
spurious documents he used to obtain the immigrant visa he
presented when he applied for admission on October 21, 1966. He

further testified that the affidavit signed by him on January 20,
1967 and a record of a sworn statement made by him on November
16, 1966 are true and correct (pp. 30-31 and Ex. 6).
Section 241(aX13) of the Immigration and Nationality Act makes
deportable any alien who:
prior to, or at the time of any entry, or at any time within five years after
any entry, shall have, knowingly and for gain, encouraged, induced, assisted,
abetted, or aided any other alien to enter or to try to enter the United States
in violation of law.

The fact that the respondent was convicted of conspiring to
defraud the United States of its right to administer the immigration laws by committing the offense defined by 18 U.S.C. 1546
merely establishes that she did "encourage and assist" the aliens
Bejamin Naranjo-Perez and Jesus Gomez-Ramirez to obtain immigrant visas by furnishing them with spurious immigration
documents. Her conviction does not establish that she assisted
these aliens "for gain," an essential element of section 241(a)(13) of
the Act.
The special inquiry officer finds that the evidence of record
establishes the respondent's deportability on both of the charges
contained in the order to show cause and that such evidence is
clear, convincing and unequivocal (p. 11, special inquiry officer's

opinion).
The special inquiry officer also finds the testimony of the
respondent to be unworthy of belief (p. 10, special inquiry officer's
opinion). The special inquiry officer states in his opinion that the
respondent's conviction in the United States District Court of
California on June 3, 1968 for conspiring with others to commit
offenses against the United States in violation of 18 U.S.C. 371
"establishes all of [the] elements required for deportability under
section 241(a)(13) of the Immigration and Nationality Act, in that
it establishes that the respondent knowingly and for gain encouraged, induced, assisted, abetted, or aided an alien to enter or to try
to enter the United States in violation of law" (p. 5, special inquiry
officer's opinion).
Counsel contends that a conviction under 18 U.S.C. 371 for
conspiring with others to fraudulently obtain documents required
for entry into the United States (18 U.S.C. 1546) does not require
proof that the respondent knowingly received money for her
activity in the conspiracy. We agree with counsel that the respondent's conviction for conspiring to violate the substantive offense
defined by 18 U.S.C. 1546. in and of itself, does not establish that
the unlawful activity on the part of the respondent as recited in
61

Interim Decision #2128
the indictment was entered into "for gain." We find, however, that
the special inquiry officer's statement quoted above does not
amount to prejudicial error because in addition to the allegations
set forth in counts 5 and 6 of the indictment, there is supporting
evidence in the record that the respondent did obtain the monetary considerations referred to in both counts in return for
knowingly encouraging, inducing, assisting, abetting, or aiding the
alien Jesus Gomez Ramirez to "try to enter" the United States
(count 6) and the alien Benjamin Naranjo-Perez to enter the
United States (count 5) in violation of the immigration laws.
We fail to see any validity in counsel's argument that the order
to show cause is defective because the factual allegations fail to
properly notify the respondent of the exact charges she had to
meet. He argues that there is a "material deviation" between the
factual allegations of the order to show cause and the conclusions
of law as to deportability because factual allegations 11 and 17
states that the two aliens "applied for admission" to the United
States "on the basis of the documents provided [by respondent]
and the immigrant visa[s] fraudulently obtained" by them
whereas the basis for both grounds of deportability under section
241(a)(13) of the Aet is that the respondent "encouraged, induced,
assisted, abetted or aided" the two aliens "to enter or to try to enter
the United States in violation of law." (Emphasis supplied.) Counsel
suggests that the case be remanded for an amendment of the
order to show cause.
The order to show cause fully complies with 8 CFR 242.1 in that,
inter alia, it informs the respondent "of the acts or conduct alleged
to be in violation of the law," including "the statutory provisions
alleged to have been violated." The order to show cause merely
enables the Immigration Service to obtain direct jurisdiction over
the person of the alien. It sets in motion an inquiry which may
follow broad lines, possibly eliminating the presently alleged
grounds for deportation and substituting others, Hoh Yeh Sze v.
INS, 389 F.2d 978, 981 (C.A. 2, 1968); Haymes v. Landon, 115 F.
Supp. 506, 508 (S.D. Cal., 1963). We note that items 6 and 13 of the

order to show cause allege in substance that the respondent made
an agreement with both aliens that she "would aid and assist
[them] to enter the United States" in violation of law for a
monetary consideration. (Emphasis supplied.) A remand of the
case is not warranted for the purpose asserted by counsel.
We will next consider counsel's argument that on this record
neither of the charges can be sustained. His argument with regard
to both charges is based on the premise that under the Supreme
Court's decision in Rosenberg v. Fleuti, 374 U.S. 449 (1963)1, the
respondent made no "entry" when she returned to the United

62

Interim Decision #2128
States following a brief trip to Mexico of several hours on April 26,
1966. Regarding the first charge (prior to entry) which relates to
the alien Benjamin Naranjo-Perez, who entered the United States
on February 16, 1966, counsel maintains that this charge cannot
be sustained because (1) there was no subsequent entry of the
respondent on April 26, 1966 for the reason that there is no clear
and convincing evidence that she made a "meaningful departure"
within the ambit of Fleuti, supra footnote 1, and (2) the ex parts
statement (Ex. 5) of the alien Benjamin Naranjo-Perez without
cross-examination does not amount to clear, convincing and unequivocal evidence of deportability as required by Woody v. INS,
385 U.S. 276 (1966).
Counsel's claim that the respondent under Fleuti made no
"entry" on April 26, 1966 within the meaning of section 101(a)(13)
of the Act, 8 U.S.C. 1101(a)(13), will be considered in our discussion
of the second charge contained in the order to show cause, to wit,
that within five years after entry the respondent assisted the alien
Jesus Gomez-Ramirez to "try to enter" the United States. However, we will at this time dispose of counsel's argument that the ex
parte statement of the alien Benjamin Naranjo-Perez without
cross - examination does not amount. to clear, convincing and unequivocal evidence of deportability as required by Woodby v. INS,
supra.
This argument is based on the premise that the respondent's
representative was not afforded an opportunity to take depositions
from the alien Benjamin Naranjo-Perez as provided by 8 CFR
242.14(e). The alien Benjamin Naranjo-Perez resided more than
100 miles from Los Angeles, California, the situs of the hearing.
Counsel reasons that since the alien Benjamin Naranjo-Perez was
not subjected to cross-examination, the evidence contained in his
sworn statement (Ex. 5) does not comply with the clear, convincing
and unequivocal rule enunciated in Woodby, supra.

We find no merit to counsel's argument. A review of the record
establishes that the respondent's representative was afforded an
opportunity to take depositions from the alien Benjamin NaranjoPerez (pp. 12-15, and 16). When questioned by the special inquiry
The Supreme Court in the case of Rosenberg v. Fleuti had before it the issue
of whether the return of a resident alien to the United States following a brief
casual trip across the border amounted to an "entry" as that term is defined in
section 101(a)(13) of the Immigration and Nationality Act. The Court stated in its
opinion that one of the criteria to be used in reaching a conclusion as to whether
the alien had made a "meaningful departure" within the meaning of the statute
was a determination as to whether the departure was for the purpose of
accomplishing some object which is itself contrary to some purpose reflected in
our immigration laws.

63

Interim Decision #2128
officer during the hearing of January 16, 1969, she replied "I
intend to do that" (p. 16). At page 26 of the record, the respondent's
representative agreed after an off-the-record discussion that she
would delay her decision as to whether she desired to have the
testimony of Benjamin Naranjo-Perez taken by deposition until
after the testimony of Jesus Gomez-Ramirez.
The question of the production of the witness Benjamin. NaranjoPerez was again raised at the hearing of March 6, 1969 (p. 96). The
respondent's representative again expressed a desire to interrogate the witness and informed the special inquiry officer that since
she would in the near future be in Northern California (Santa
Cruz), she would prefer to interrogate this witness personally (pp.
98, 99). When it developed that the interrogation would be scheduled for an immigration office nearest the residence of the witness,
the respondent's representative decided "to dispense with the
written deposition" and waived the cross-examination of the witness Benjamin Naranjo-Perez (p. 99).
The record establishes, contrary to counsel's claim, that the
respondent's representative was afforded an opportunity to take
written depositions from the witness Benjamin Naranjo-Perez.
The remaining question concerns whether his ex parte statement
amounts to clear, convincing and unequivocal evidence of deportability as required by Woodby. 8CFR 242.14(e) provides in part that
the special inquiry officer "may receive in evidence any ... written
statement which is material and relevant to any issue in the case
previously made by ... any other person during any investigation,
examination, hearing, or trial." The courts have long sanctioned
this practice in immigration proceedings, Navarrette-Navarrette v.
Landon, 223 F.2d 234, 237 (C.A. 9, 1955), cert. denied 351 U.S. 911;
Glaros v. INS, 416 F.2d 441, 443 (C.A. 5, 1969). Cf. Castillo-Lopez v.
INS, 437 F.2d 74, 75 (CA. 5, 1971). We find nothing in Woodby
which precludes the use of an ex parte statement under the
circumstances presented by this case to establish that "the facts
alleged as grounds for deportation are true," Woodby v. INS, 385
U.S. 276, 286 (1966).
The second charge in the order to show cause relates to the
assistance rendered by the respondent to the alien Jesus GomezRamirez which enabled him to obtain an immigrant visa which he
presented when he applied for admission to the United States on
October 21, 1966. Counsel contends that since his application for
entry was more than five years after the respondent's original
entry on July 8, 1961, the charge that "within five years after
entry" the respondent assisted this alien "to try to enter the
United States" cannot be sustained as there was no "entry" of the
respondent on April 26, 1966. Counsel also argues that the respond-

64

Interim Decision #2128
ent did not aid or assist the alien Jesus Gomez-Ramirez to "try to
enter" the United States until he actually applied for admission on
October 21, 1966 and for this reason, the deportable offense charged
was not committed within five years of the repondent's entry on
July 8, 1961.
The Service maintains that it is clear from the language of
section 241(a)(13) that where the illegal encouragement, inducement or assistance of an alien for gain is manifested by overt acts
which occur within five years of the entry of the respondent, then
the five-year provision of the statute has been satisfied. The
Service claims that there is no requirement in the statute that the
"encouraged" or "induced" alien actually "enter" or "try to enter"
the United States within this five-year period.
We have carefully considered the arguments and briefs submitted by counsel for the respondent and the appellate trial attorney.
The special inquiry officer's finding that both charges are sustained turns on the theory that the respondent made an "entry"
when she returned to the United States from Mexico on April 26,
1966. He states in his opinion that the respondent's return to the
United State does not come "within the purview" of the Supreme
Court's decision in Rosenberg v. Fleuti, supra footnote 1, because

"as indicated in the record of conviction, Exhibit No. 4," the illegal
activities of the respondent commenced in April 1965 and continued up to the date of the indictment, September of 19R7. The
special inquiry officer further states in his opinion at page 7:
... the evidence contained in the record [of conviction] is sufficient to
etablish that at the time of the respondent's trip to Mexico on April 26, 1966
she was still involved in those [illegal] activities.

We do not agree with the special inquiry officer that the
evidence contained in the record of conviction, entered as Exhibit
4, is sufficient to establish that the respondent's departure on
April 26, 1966 was for the purpose of engaging in an illegal activity
in violation of the immigration laws. However, this evidence, when
coupled with the evidence developed during the hearing, establishes to our satifaction that the respondent's departure on that

date was for an illegal purpose.
The additional evidence in the record which supports our conclusion that the respondent made a "meaningful departure" may be
summarized as follows. The alien Jesus Gomez-Ramirez testified
during the hearing that the record of the sworn statement made
by him on November 16, 1966 and entered as Exhibit 6 is true and
correct (p. 31). He stated under oath on this occasion (p. 5 of
statement attached to Ex. 6):
... About two months later (referring to February 1066) 7 some time in April
of 1966, I again returned to [respondent's] house in Tijuana, and she gave me a

65

Interim Decision #2128
marriage certificate from the State of Guanajuato, Mexico, that said that I
married YSAURO PEREZ-OROSCO in Penjamo [Guanajuato] on February 14,
1965. I well knew that this was a fraudulent document. (Emphasis supplied.)

The witness Jesus Gomez-Ramirez further stated that following
his first meeting with the respondent in February of 1966, she
mailed him a birth certificate "for one YSAURO 0. PEREZ and it
showed that she was born in Watts, California, on August 9, 1935."
Attached to Exhibit 7 are copies of several notebooks which
were in the possession of the respondent when she applied for
admission at the port of San Ysidro, California on April 26, 1966.
One of these notebooks contains the name of the witness Jesus
Gomez-Ramirez and written directly under his name is the name
of Ysauro 0. Perez "nacio en Los Angeles, California, Agosto 9,
1935."
A conspiracy which contemplates, as this one does, a continuity
of purpose and a continued performance of acts, is presumed to
continue until there has been an affirmative showing that it has
terminated, United States v. Etheridge, 424 F.2d 951, 964 (C.A. 6,
1970) and cases cited. The possession of a notebook at the time of
the respondent's application for admission, which notebook contains the name of an assisted alien, the name of his immigration
wife and her place and date of birth, when coupled with the
testimony of the assisted alien that the respondent "some time in
April of 1966" had given him supporting immigration documents in
Mexico based on the same information recorded in that notebook,
does not amount to an afirmative showing that the conspiracy had
terminated prior to the respondent's application for admission on
April 26, 1966. Under the circumstances, we have no difficulty in
reaching a determination on this record that the respondent's
departure on the occasion in question was for the purpose of
accomplishing some object which is itself contrary to some policy
reflected in our immigration laws. The nexus between the credible
evidence of record and the overt acts set forth in the record of the
respondent's conviction could lead to no other conclusion. We
affirm the special inquiry officer's conclusion that the respondent
made an entry on April 26, 1966.
We conclude that there is clear, convincing and unequivocal
evidence that the facts alleged as grounds for deportation are true.

The record of the respondent's conviction establishes that she did
"encourage and assist" the aliens Benjamin Naranjo-Perez and
Jesus Gomez-Ramirez "to enter or try to enter" the United States
by furnishing them spurious documents with which they obtained
immigrant visas. The ex parte statement of Benjamin NaranjoPerez and the testimony of Jesus Gomez-Ramirez is credible
evidence that she engaged in this activity "knowingly and for
66

Interim Decision #2128
gain." There is affirmative evidence that the unlawful activity of
the respondent in encouraging and assisting the alien Benjamin
Naranjo-Perez to enter the United States took place "prior to" the
respondent's "entry" on April 26, 1966. There is also affirmative
evidence that the unlawful activity of the respondent in encouraging and assisting the alien Jesus Gomez-Ramirez to "try to enter"
the United States was accomplished "within five years after Ethel
entry" of the respondent on April 26, 1966. All of the elements of
section 241(a)(13) have been established by credible evidence. We
find the respondent deportable as charged.
ORDER: It is directed that the appeal be and the same is
hereby dismissed.

67

